                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

DALE LEROY JAMES, JR.,

                      Petitioner,

       v.                                                   Case No. 18-C-1406

WARDEN LIZZIE TEGELS,

                      Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION
                         AND DISMISSING PETITION


       On September 10, 2018, Petitioner Dale Leroy James, Jr. filed a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. On September 13, 2018, Magistrate Judge

William E. Duffin screened James’ petition and filed a Report and Recommendation. ECF Nos. 5–6.

Magistrate Judge Duffin recommended that James’ petition be dismissed. Id. James has not filed

objections to this recommendation. After careful consideration of the Report and Recommendation

and of the record as a whole, the court adopts the Report and Recommendation, orders James’

petition (ECF No. 1) dismissed, and does not issue a certificate of appealability. The Clerk is

directed to enter judgment accordingly.

       SO ORDERED this         3rd    day of October, 2018.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach, Chief Judge
                                                    United States District Court
